Name: Commission Regulation (EEC) No 86/93 of 19 January 1993 on detailed rules for the application of Council Regulation (EEC) No 2077/92 concerning inter-branch organizations and agreements in the tobacco sector
 Type: Regulation
 Subject Matter: labour law and labour relations;  executive power and public service;  plant product;  agricultural policy
 Date Published: nan

 Avis juridique important|31993R0086Commission Regulation (EEC) No 86/93 of 19 January 1993 on detailed rules for the application of Council Regulation (EEC) No 2077/92 concerning inter-branch organizations and agreements in the tobacco sector Official Journal L 012 , 20/01/1993 P. 0013 - 0014 Finnish special edition: Chapter 3 Volume 48 P. 0011 Swedish special edition: Chapter 3 Volume 48 P. 0011 COMMISSION REGULATION (EEC) No 86/93 of 19 January 1993 on detailed rules for the application of Council Regulation (EEC) No 2077/92 concerning inter-branch organizations and agreements in the tobacco sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2077/92 of 30 June 1992 concerning inter-branch organizations and agreements in the tobacco sector (1), and in particular Article 12 thereof, Whereas, in order to be sufficiently representative of the region it covers, an inter-branch organization must cover at least one-third of the quantities produced, processed or purchased by the member of each of the branches; whereas to avoid imbalances between regions it must, if it operates in a number of regions, meet this requirement in all of them; Whereas it should be specified that trade in tobacco covers, in addition to the business of tobacco merchants, direct purchase of baled tobacco by its final users; Whereas the information that inter-branch organizations must provide to the Commission, when it is responsible for their recognition, should be specified; Whereas withdrawal of recognition must in general be made effective from the time at which the requirements for recognition ceased to be met; whereas it should, however, be made possible for this retroactive effect to be restricted as the circumstances warrant; Whereas it should be specified that the minimum degree of representation of inter-branch organizations operating inter-regionally must be the same as that laid down for regional inter-branch organizations; Whereas subscriptions imposed on non-members under Articles 9 (7) or (10 (1) of Regulation (EEC) No 2077/92 must be determined on a sound and verifiable basis; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION: Article 1 An inter-branch organization shall be considered representative at regional level for the purposes of Article 3 (1) (b) of Regulation (EEC) No 2077/92 if it accounts for at least one-third of the quantities produced, processed or purchased by the members of each of the branches it covers who are engaged in the production or first processing of, or trading in, the tobacco or groups of tobacco varieites covered by the organization's activities. If an organization is inter-regional or Community-wide in scope, it must meet these requirements in each of the regions in question. Trade in tobacco shall include the manufacture of tobacco products. Article 2 Pursuant to Article 4 of Regulation (EEC) No 2077/92 applications for recognition made by inter-branch organizations carrying out their activities throughout, or in part of, the territories of several Member States or throughout the Community shall be addressed to the Commission and accompanied by documentation showing - that they pursue a number of the activities listed in Article 3 of that Regulation, - the geographical scope of their activities, - that they have been established under the legislation of a Member State of under Community law, - that they meet the representation requirements indicated in Article 1. Inter-branch organizations shall transmit to the Commission all other documentation needed for determining the scope of their activities. Article 3 Withdrawal of recognition pursuant to Articles 3 (3) or 4 (3) of Regulation (EEC) No 2077/92 shall be effective from the time at which the requirements for recognition cease to be met. The decision to withdraw recognition may, however, be made of restrictive application depending on the grounds for withdrawal and the acts that have occurred. Article 4 For the purposes of application of the second subparagraph of Article 8 (1) of Regulation (EEC) No 2077/92, where a proposed extension is of inter-regional scope the inter-branch organizations concerned must represent, in each of the regions and for each of the branches in question, at least two-thirds of the production and/or trade in question. Article 5 Where an inter-branch organization requests that individuals or groups not belonging to it be required under Articles 9 (7) or 10 (1) of Regulation (EEC) No 2077/92 to pay subscriptions, the organization shall provide the Member State or the Commission, as appropriate, with all information needed to determine the subscription amount to be paid. The Member State or the Commission may carry out whatever inspection of the organization it considers necessary. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 215, 30. 7. 1992, p. 80.